Pursuant to Ind.Appellate Rule 65(D),                                Sep 09 2013, 5:35 am
                                                                                     Sep 09 2013, 5:34 am




this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

TERI A. FLORY                                     ROBERT J. HENKE
Flory and Smith, Attorneys at Law                 Indiana Department of Child Services
Lafayette, Indiana                                Indianapolis, Indiana

                                                  CRAIG JONES
                                                  Indiana Department of Child Services
                                                  Lafayette, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF S.L. and J.L., CHILDREN    )
ALLEGED TO BE CHILDREN IN NEED OF SERVICES, )
                                            )
S.B.-L., Mother,                            )
                                            )
       Appellant-Respondent,                )
                                            )
              vs.                           )                    No. 79A05-1303-JC-98
                                            )
INDIANA DEPARTMENT OF CHILD SERVICES,       )
                                            )
       Appellee-Petitioner.                 )


                  APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                           The Honorable Faith A. Graham, Judge
                   Cause Nos. 79D03-1212-JC-164 and 79D03-1212-JC-165


                                       September 9, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

NAJAM, Judge
                           STATEMENT OF THE CASE

      S.B.-L. (“Mother”) appeals the trial court’s order detaining her minor child, J.L,

and determining J.L. and her other child, S.L. to be children in need of services

(“CHINS”). Mother presents three issues for review, which we consolidate and restate

as:

      1.     Whether the evidence supports the trial court findings.

      2.     Whether the findings support the trial court’s conclusions ordering
             the removal of J.L. from Mother’s home and adjudicating S.L. and
             J.L. to be CHINS.

      We affirm.

                     FACTS AND PROCEDURAL HISTORY

      Mother has two children, S.L., born May 23, 2000, and J.L., born May 25, 2001.

On December 8, 2012, the Department of Child Services in Tippecanoe County (“DCS”)

received a report that S.L. had been reported missing. He had since been located, but

Mother “did not want to deal with him due to significant mental health issues.”

Appellant’s App. at 46. On December 12, the DCS received a report that S.L. was again

at the probation department as a runaway and had received several warnings, that he had

been at the probation department five times since January due to runaway charges, that

Mother had placed S.L. outside in the past as punishment, that he had made threats to

Mother and J.L., and that he had discussed suicidal ideation. S.L. was picked up as a

runaway again on December 13 and 14. On December 14, the DCS took custody of S.L.

      On December 17, the DCS filed a motion for authorization to file a petition

alleging S.L. and J.L. to be CHINS, a joint CHINS petition, and a request to take both


                                           2
children into custody. On the same day, the court approved the filing of the CHINS

petition and, at the conclusion of the detention hearing, entered a detention order granting

wardship of S.L. and J.L to the DCS and removing the children from Mother’s home

pursuant to Indiana Code chapter 31-34-1. And at the initial hearing, Mother and the

children’s father1 denied the allegations in the CHINS petition.

        On January 14, 2013, the DCS filed a predispositional report, and the trial court

held a fact-finding hearing. At the conclusion of the hearing, the court held that the DCS

had shown by a preponderance of the evidence that the children were CHINS, continued

their placement outside Mother’s home, and ordered services to Mother and the children

to continue. And following a dispositional hearing on February 13, the trial court ordered

the majority of the services to the family to continue and again continued placement of

the children outside Mother’s home. Mother now appeals.

                                DISCUSSION AND DECISION

        Indiana Code Section 31-34-1-1 provides that a child under eighteen years old is a

CHINS if:

        (1) the child’s physical or mental condition is seriously impaired or
        seriously endangered as a result of the inability, refusal, or neglect of the
        child’s parent, guardian, or custodian to supply the child with necessary
        food, clothing, shelter, medical care, education, or supervision; and;

        (2) the child needs care, treatment or rehabilitation that the child:

                (A) is not receiving; and

                (B) is unlikely to be provided or accepted without the
                coercive intervention of the court.


        1
          The children’s father appeared by telephone. He is incarcerated for the attempted murder of
S.L. when he was three years old. The father does not appeal the trial court’s orders as to either child.
                                                   3
The DCS has the burden of proving by a preponderance of the evidence that a child is a

CHINS. Ind. Code § 31-34-12-3. When reviewing the sufficiency of evidence, we

consider only the evidence most favorable to the judgment and the reasonable inferences

flowing therefrom. Hallberg v. Hendricks County Office of Family & Children, 662
N.E.2d 639, 646 (Ind. Ct. App. 1996). We will not reweigh the evidence or judge the

credibility of witnesses. Id.

       The trial court entered findings of fact and conclusions thereon pursuant to Indiana

Trial Rule 52(A). We may not set aside the findings or judgment unless they are clearly

erroneous. Ind. Trial R. 52(A); Menard, Inc. v. Dage-MTI, Inc., 726 N.E.2d 1206, 1210

(Ind. 2000). In our review, we first consider whether the evidence supports the factual

findings. Menard, 726 N.E.2d at 1210. Second, we consider whether the findings

support the judgment. Id. “Findings are clearly erroneous only when the record contains

no facts to support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d
98, 102 (Ind. 1996). A judgment is clearly erroneous if it relies on an incorrect legal

standard. Menard, 726 N.E.2d at 1210. We give due regard to the trial court’s ability to

assess the credibility of witnesses. Ind. Trial R. 52(A). While we defer substantially to

findings of fact, we do not do so to conclusions of law. Menard, 726 N.E.2d at 1210.

Again, we do not reweigh the evidence; rather we consider the evidence most favorable

to the judgment with all reasonable inferences drawn in favor of the judgment. Yoon v.

Yoon, 711 N.E.2d 1265, 1268 (Ind. 1999).




                                            4
       Further, in this case the trial court entered special findings in the fact-finding order

sua sponte.2 When a trial court makes specific findings upon its own motion, the general

judgment will control as to the issues upon which the court has not found and specific

findings control only as to the issues they cover. C.B. v. B.W., 985 N.E.2d 340, 344 (Ind.

Ct. App. 2013) (citation omitted), trans. denied. Thus, it may not be necessary that each

and every special finding be correct, and even where one or more special findings are

clearly erroneous, the judgment may be affirmed if the judgment is supported by other

findings or is otherwise supported by the record. Where, as here, special findings are

entered sua sponte, the general judgment will be affirmed if it can be sustained upon any

legal theory by the evidence introduced at trial. Id. While special findings entered sua

sponte control as to the issues upon which the court has found, they do not otherwise

affect our general judgment standard of review, and we may look both to other findings

and beyond the findings to the evidence of record to determine if the result is against the

facts and circumstances before the court. Id.

                       Issue One: Evidence to Support the Findings

       Mother first argues that the evidence does not support the findings with regard to

J.L. In particular, Mother contends that most of the evidence offered at the detention

hearing pertained to S.L., not to J.L. She also contends that evidence in the record

contradicts the trial court’s findings. We initially note that Mother has pointed to only

one specific finding, and she does not provide a citation to the record for that finding.

Each contention on appeal must be supported by citations to the authorities, statutes, and


       2
          Indiana Code Section 31-34-19-10 requires the trial court to include written findings and
conclusions upon the record with respect to a list of enumerated factors.
                                                5
the Appendix or parts of the Record on Appeal relied on, and failure to do so may result

in waiver of an issue. See Ind. Appellate Rule 46(A)(8)(a). We will not search the

record to find a basis for a party’s argument. Carter v. Hilliard, 970 N.E.2d 735, 755

(Ind. Ct. App. 2012). Mother has waived review of her claim that the evidence does not

support the finding quoted in her brief.

       Waiver notwithstanding, we exercise our discretion to consider the merits of

Mother’s argument that the evidence does not support that finding. In the detention

order, the trial court found:

       Both boys have at one point or another over the past year reported that food
       is withheld as a punishment, that their mother has beaten them, that they
       have been forced to stand outside in inclement weather, and that they have
       been forced to take off all of their clothes as punishment. Mother admitted
       to making the children stand outside on the balcony at times and admitted
       videotaping the children taking off all of their clothes.

Appellant’s App. at 38. At the detention hearing, Jennifer Steinsdoerfer, an assessor with

the DCS, testified as to the conditions of the children. In particular, she testified that S.L.

had run away from Mother’s home at least four times in the past year and at least three

times in December 2012, that S.L. had reported that Mother had videotaped the children

naked as punishment for stealing, that Mother had made the children stand outside the

home in inclement weather as punishment, and that there was not enough food in the

house. Mother points to other evidence that does not support or that contradicts the

evidence offered through Steinsdoerfer. But, again, we consider the evidence most

favorable to the trial court’s judgment. Yoon, 711 N.E.2d at 1268. And that evidence

supports the finding that Mother challenges. Mother’s contention that the evidence does

not support the quoted finding must fail.
                                              6
       In her brief, Mother also raises additional but vague challenges to the findings that

the boys had reported that Mother had physically harmed them, that the trial court was

concerned for J.L.’s well-being in the event only S.L. were removed from the home, and

that there was an emergency. Mother has failed either to provide adequate information to

locate the challenged findings in the record or to support her contentions with cogent

argument and citation to legal authority.3 As such, those issues are waived. See App. R.

46(A)(8)(a). Waiver notwithstanding, Steinsdoerfer testified that S.L. had reported being

beaten by Mother, and the trial court’s statement after the detention hearing clearly

evinced the court’s concern for J.L. if he were to remain with Mother and only S.L. were

removed. Mother’s arguments with regard to the first two points merely amount to a

request that we reweigh the evidence, which we cannot do. Yoon, 711 N.E.2d at 1268.

       With regard to the finding of an emergency, we observe that J.L. was removed

after the detention hearing, where there was evidence that J.L. suffers from serious

mental health issues, that Mother may also suffer from mental health problems, and that

Mother was unable to find or account for the amount of her children’s medication. The

latter fact makes suspect her ability to tend to their mental health needs. Mother’s

contention that the evidence does not support the findings must fail.

                              Issue Two: Sufficiency of Findings

       Mother next contends that the trial court’s findings do not support the orders

removing J.L. from Mother’s home and adjudicating J.L. and S.L. to be CHINS.

Specifically, Mother argues that the trial court did not make findings required under

       3
           In one instance, Mother cites to CHINS benchbook forms from the Indiana Judicial Center
website in support of her legal argument. Such forms are not primary law and, therefore, are not proper
legal support for arguments on appeal.
                                                  7
Indiana Code Section 31-34-5-2 to support removal of J.L., that the trial court failed to

make required findings under Indiana Code Section 31-34-4-7, and that the fact-finding

order does not include findings required by Indiana Code Section 31-34-1-1 to support

the CHINS determination as to each child. We address each contention in turn.

       Mother first contends that the trial court did not make findings to show an

emergency existed. Specifically, Mother argues that the trial court did not make the

findings required under Indiana Code Section 31-34-5-2 to support the removal of J.L.

from her home. That statute provides:

       If a child has been removed from the child’s parent, guardian, or custodian
       under [Indiana Code Section] 31-34-2-3 or [Indiana Code Section] 31-34-2-
       4, then, in accordance with federal law, at the detention hearing the court
       shall make written findings and conclusions that state the following:

       (1)    Whether removal of the child authorized by [Indiana Code Section]
              31-34-2-3 or IC 31-34-2-4 was necessary to protect the child.

       (2)    A description of the family services available before removal of the
              child.

       (3)    Efforts made to provide family services before removal of the child.

       (4)    Why the efforts made to provide family services did not prevent
              removal of the child.

       (5)    Whether the efforts made to prevent removal of the child were
              reasonable.

Ind. Code § 31-34-5-2 (emphasis added).          Indiana Code Sections 31-34-2-3 and -4

pertain to taking custody of a child believed to be a CHINS: (1) to protect the child from

a perpetrator arrested under Indiana Code Section 31-34-2-2 or (2) because the child is a

missing child. Neither of those conditions applies in this case with regard to either J.L. or



                                             8
S.L. Therefore, the trial court was not required to make findings regarding the factors

listed in Section 31-34-5-2, and Mother’s argument under that statute must fail.

       Mother also makes passing reference to Indiana Code Section 31-34-4-7. That

statute applies when a child is removed from a parent’s home before the entry of a

dispositional decree or under a program of informal adjustment and sets out the

procedure for approving services or programs. Section 31-34-4-7 was originally enacted

in 2008 to address funding issues with regard to cases in which emergency custody is

awarded to DCS. Mother has not provided analysis under that statute supported by

cogent reasoning. Thus, the issue is waived. See App. R. 46(A)(8)(a). Nevertheless, we

pause to discuss the statute briefly.

       We have described the purpose of Indiana Code Section 31-34-4-7 as follows:

       Historically, the decision as to what services to order in a CHINS
       proceeding was left solely to the discretion of the trial court. The trial court
       could consider recommendations by the local child welfare services office
       and representatives for the child in determining which services would be
       beneficial to the child. Any services ordered were paid for by the county
       fiscal body through the local child welfare services office. See Ind. Code §
       12-19-7-1 (2007) (providing that all costs of services were required to be
       paid by a county). However, in 2008, the Indiana General Assembly
       enacted House Enrolled Act 1001 (“HEA 1001”), which in part sought to
       raise the level of the quality of services provided in CHINS, termination of
       parental rights (“TPR”), and delinquency cases by shifting the funding
       burden from local government to the State in exchange for more influence
       by DCS in recommending services. Pursuant to HEA 1001, effective
       January 1, 2009, DCS was granted the authority to recommend services and
       placements in all CHINS, TPR, and delinquency cases. Ind. Code §§ 31-
       34-4-7, 31-34-19-6.1 (2008). Under HEA 1001, if, in any particular case,
       the trial court disregards DCS’s recommendations and orders services or
       placements other than those recommended by DCS, the county’s fiscal
       body may become responsible for funding any and all services ordered by
       the trial court in that matter. Ind. Code §§ 31-34-4-7, 31-34-19-6.1. . . .



                                              9
Ind. Dep’t of Child. Svcs. v. S.G. (In re Termination of Parental Rights of J.G.), 911
N.E.2d 36, 38 (Ind. Ct. App. 2009) (internal quotation marks and citation omitted). The

crux of Section 31-34-4-7 is the balance of power between the trial court and the DCS

with regard to the services or programs ordered for and the placement of CHINS. In the

event the trial court enters findings and an order rejecting the DCS’s recommendations

regarding the services, placement, or programs for a CHINS, the statute allows the DCS

an expedited appeal. See Ind. Code § 31-34-4-7(f). Nothing in the statute is geared

toward the rights of a parent or guardian, nor does the statute provide an appeal based on

a trial court’s failure to follow the requirements of the statute to any party other than the

DCS. See Scalambrino v. Town of Michiana Shores, 904 N.E.2d 673, 680 (Ind. Ct. App.

2009) (holding the enumeration of certain things in a statute implies the exclusion of all

others”). Thus, even if Mother had provided adequate analysis under the statute, she

would have lacked standing to appeal based on the trial court’s alleged failure to follow

the requirements of that statute.

       Finally, Mother contends that the trial court’s findings do not include those

required by Indiana Code Section 31-34-1-1. Again, that statute provides that a child

under eighteen years old is a CHINS if:

       (1) the child’s physical or mental condition is seriously impaired or
       seriously endangered as a result of the inability, refusal, or neglect of the
       child’s parent, guardian, or custodian to supply the child with necessary
       food, clothing, shelter, medical care, education, or supervision; and;

       (2) the child needs care, treatment or rehabilitation that the child:

              (A) is not receiving; and



                                              10
              (B) is unlikely to be provided or accepted without the
              coercive intervention of the court.

Ind. Code § 31-34-1-1. Mother does not clarify which trial court order erroneously omits

the necessary findings under Section 31-34-1-1. To the extent Mother refers to the

disposition order, that order is governed by Section 31-34-19-10, which does not require

findings on the definition of a CHINS from Section 31-34-1-1. But to the extent Mother

challenges the CHINS Fact Finding Order, she is correct that the trial court made no

finding under Section 31-34-1-1(2). That order provides, in relevant part:

       Court finds here that [S.L.] and [J.L.] are Children In Need Of Services
       (CHINS), as defined by Indiana law:

       IC 31-34-1-1 in that their physical or mental condition is seriously impaired
       or seriously endangered as a result of the inability, refusal, or neglect of the
       child’s parent, guardian or custodian to supply the child[ren] with the
       necessary food, clothing, shelter, medical care, education or supervision.

Appellant’s App. at 65. That finding pertains to Indiana Code Section 31-34-1-1(1).

Although the trial court did not make a finding under Section 31-34-1-1(2), evidence in

the record supports a finding that the children need care, treatment or rehabilitation that

they are not receiving and are unlikely to be provided or accepted without the coercive

intervention of the court. Specifically, again, the children suffer from serious mental

health issues. And Steinsdoerfer testified that, when S.L. was removed from the home,

Mother could not locate all of the children’s medication and the medication she provided

contained an amount that did not indicate correct dosages had been given since the last

refill. Such evidence is sufficient to show that the children were not receiving necessary

medical care and would not be likely to receive the same without the coercive


                                             11
intervention of the court. As such, Mother’s argument that the evidence is insufficient to

show that the children are CHINS must fail.

                                       Conclusion

      Mother has waived her claims that the evidence does not support the findings.

Waiver notwithstanding, Mother clearly identifies only a single finding in her challenge

and requests that we reweigh the evidence, which we cannot do. Mother’s challenges to

the trial court’s conclusions, based on its failure to make findings under Indiana Code

Sections 31-34-5-2 or 31-34-4-7, are without merit because those statutes do not apply

here. Finally, evidence in the record supports the determination under Section 31-34-1-1

that J.L. and S.L. are CHINS. As such, we affirm.

      Affirmed.

MATHIAS, J., and BROWN, J., concur.




                                           12